TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00614-CV


     In re Genavie-Melissa Hajyounes, individually and as next friend for V. S. & J. S.,
                                    minor children



                  ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                           MEMORANDUM OPINION


              Relator Genavie-Melissa Hajyounes has filed documents in this Court that, based

on the relief requested, we construe as a petition for writ of mandamus and a motion for

emergency relief. See Surgitek, Bristol-Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999)

(explaining courts look to substance of pleading rather than its caption or form to determine its

nature). The petition for writ of mandamus and motion for emergency relief are denied. See

Tex. R. App. P. 52.8(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Baker, and Smith

Filed: January 15, 2021